DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed October 29, 2021. 
Claims 1-2, 4, 6-9, 11, 13-16, 18, and 20 have been amended.
Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-20, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea and integrate the abstract idea into practical application. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner points to the rejection below. Applicant’s arguments are not persuasive.
The Applicant argues the claims do not recite an abstract idea. The Examiner respectfully disagrees. The Examiner has clearly pointed out the limitations directed 
The Applicant argues the claims integrate the abstract idea into a practical application. The Examiner respectfully disagrees. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Applicant’s claims do not recite any sort of actual data mining, but rather only mention a data mining engine being used in the analysis. There is no actual data mining claimed, where the data mining engine is merely a general purpose computer being used to implement the abstract idea (See Applicant’s specification Paragraph 0049-
The Examiner notes that “via a user interface” merely adds the words apply it with the judicial exception, where there are not details as to what the interface actually entails, and therefore is not being improved by the claimed limitations. The claims merely recite generic use of a user interface, which does not integrate the abstract idea into a practical application (See PEG 2019 and MPEP 2106.05). Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-7 are directed toward a process, claims 8-14 are directed toward a product, and claims 15-20 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a method comprising: generating, based on a frequency of occurrence of a medical diagnosis attribute and each of a plurality of product attributes of a plurality of database records, a frequency table comprising unique combinations of each of the plurality of product attributes and the medical diagnosis attribute; determining, based on the frequency table, a preliminary association rule set, each association rule in the preliminary association rule set comprising a level of confidence, a level of lift, and one or more of the plurality of product attributes; storing in a database associated with a determining, based on the level of confidence and the level of lift for each association rule of the preliminary association rule set, a score for each of the unique combinations of the plurality of product attributes and the medical diagnosis attribute; determining, based on the score for each unique combination of the plurality of product attributes and the medical diagnosis attribute, a rank for each unique combination of the plurality of product attributes and the medical diagnosis attribute; removing, based on the level of confidence for a first association rule of the preliminary association rule set being less than or equal to the level of confidence for a second association rule of the preliminary association rule set, the first association rule from the preliminary association rule set to generate a final association rule set; storing, in the database associated with the data mining engine, the final association rule set; receiving, by the data mining engine via a user interface, a query comprising the medical diagnosis attribute, and determining, by the data mining engine, based on: the final association rule set stored in the database associated with the data mining engine, the query comprising the medical diagnosis attribute, the rank for each unique combination of the plurality of product attributes and the medical diagnosis attribute, and one or more symptom attributes associated with the medical diagnosis attribute; at least one product identifier and a suggested quantity associated with the at least one product identifier, wherein the at least one product identifier is associated with at least one unique combination of the plurality of product attributes and the medical diagnosis attribute and wherein the suggested quantity is based on the one or more symptom attributes; and providing by the data mining engine via the user interface, the at least one product identifier and the suggested quantity (Organizing Human Activity), which are considered 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a plurality of database records; storing in a database associated with a data mining engine, the preliminary association rule set; storing, in the database associated with the data mining engine, the final association rule set; receiving, via a user interface, a query; and providing by the data mining engine via the user interface, the at least one product identifier and the suggested quantity” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “database records, user interface, data mining engine, product, non-transitory computer readable medium, computer executable instructions, computing device, interface, processor, and system” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the 
In addition, dependent claims 2-7, 9-14, and 16-20 further narrow the abstract idea and do not recite additional elements (See PEG 2019 and MPEP 2106.05).
The claimed “database records, user interface, data mining engine, product, non-transitory computer readable medium, computer executable instructions, computing device, interface, processor, and system” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-7; System claims 15-20; and Product claims 8-14 recite database records, user interface, data mining engine, product, non-transitory computer readable medium, computer executable instructions, computing device, interface, processor, and system; however, 
In addition, claims 2-7, 9-14, and 16-20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the 

Allowable Subject Matter
Claims 1-20 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claims 1, 8, and 15 disclose a system and method for analyzing medical diagnosis attributes to determine scores based on confidence and rules utilizing a data mining engine to suggest certain products to be used.
Regarding a possible 103 rejection: The closest prior art of record is:
Yang et al. (US 2017/0262781 A1) – which discloses features selection pattern mining for key quality indicator prediction and cause analysis. 
Olejniczak et al. (US 2012/0221442 A1) – which discloses multivariable product ranking to make recommendations to users.
Wang (US 2020/0219006 A1) – which discloses efficient data relationship mining using machine learning.
Kano et al. (US 2018/0330821 A1) – which discloses medical information processing based on relevant factors to make recommendations.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 8, and 15, such as analyzing medical diagnosis attributes to determine scores based on confidence and rules utilizing a data mining engine to suggest certain products to be used.  While individual features may be known per se, there is no a method comprising: generating, based on a frequency of occurrence of a medical diagnosis attribute and each of a plurality of product attributes of a plurality of database records, a frequency table comprising unique combinations of each of the plurality of product attributes and the medical diagnosis attribute; determining, based on the frequency table, a preliminary association rule set, each association rule in the preliminary association rule set comprising a level of confidence, a level of lift, and one or more of the plurality of product attributes; storing in a database associated with a data mining engine, the preliminary association rule set; determining, based on the level of confidence and the level of lift for each association rule of the preliminary association rule set, a score for each of the unique combinations of the plurality of product attributes and the medical diagnosis attribute; determining, based on the score for each unique combination of the plurality of product attributes and the medical diagnosis attribute, a rank for each unique combination of the plurality of product attributes and the medical diagnosis attribute; removing, based on the level of confidence for a first association rule of the preliminary association rule set being less than or equal to the level of confidence for a second association rule of the preliminary association rule set, the first association rule from the preliminary association rule set to generate a final association rule set; storing, in the database associated with the data mining engine, the final association rule set; receiving, by the data mining engine via a user interface, a query comprising the medical diagnosis attribute, and determining, by the data mining engine, based on: the final association rule set stored in the database associated with the data mining engine, the query comprising the medical diagnosis attribute, the rank for each unique combination of the plurality of product attributes and the medical diagnosis attribute, and one or more symptom attributes associated with the medical diagnosis attribute; at least one product identifier and a suggested quantity associated with the at least one product identifier, wherein the at least one product identifier is associated with at least one unique combination of the plurality of product attributes and the medical diagnosis attribute and wherein the suggested quantity is based on the one or more symptom attributes; and providing by the data mining engine via the user interface, the at least one product identifier and the suggested quantity (as required by independent claims 1, 8, and 15)”, thus rendering claims 1, 8, 15 and their dependent claims as allowable over the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683